

116 HCON 69 IH: Congratulating the Portland Trail Blazers on the 50th anniversary of their inaugural season.
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 69IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Blumenauer (for himself, Ms. Bonamici, Mr. Walden, Mr. DeFazio, and Mr. Schrader) submitted the following concurrent resolution; which was referred to the Committee on Oversight and ReformCONCURRENT RESOLUTIONCongratulating the Portland Trail Blazers on the 50th anniversary of their inaugural season.
	
 Whereas the Portland Trail Blazers have proudly and energetically represented Oregon’s pioneering spirit on the national basketball stage since 1970;
 Whereas the signature phrase Rip City, coined by long-time announcer Bill Schonely, has come to represent the city of Portland and Trail Blazers fans throughout Oregon;
 Whereas dedicated administrators Harry Glickman and Larry Weinberg worked behind the scenes to establish a sustainable and beloved franchise;
 Whereas the Blazers, as they are known, won their first National Basketball Association title in 1977;
 Whereas Bill Walton, colorful personality and backbone of the franchise, was named the Most Valuable Player for the NBA Finals that year, and won the NBA League MVP Award in 1978;
 Whereas the Blazers and their fans own the longest ever streak of consecutive sold-out NBA games, at 814 games;
 Whereas history-making players including Geoff Petrie, Clyde Drexler, Terry Porter, and Arvydas Sabonis powered the Blazers through the first quarter century of their existence;
 Whereas 21 consecutive playoff appearances (1983 to 2003) by the Blazers ranks 2nd all-time in NBA history;
 Whereas Blazers Brandon Roy and Rasheed Wallace represented Oregon nationally as All-Stars in 2008 and 2001, respectively, demonstrating that the talent of the Blazers had not waned;
 Whereas Damian Lillard and Brandon Roy blazed into their NBA careers with Rookie of the Year honors in 2012 and 2006, respectively, representing Portland as a hub for dedicated basketball stars;
 Whereas Damian Lillard and his outstanding teammates have lifted this franchise back into the realm of deep playoff runs, including last year’s strong showing in the Western Conference Finals;
 Whereas the owner and benefactor of the Blazers for 30 years, Paul Allen, is deeply missed after his death on October 18, 2018; and
 Whereas the Portland Trail Blazers have brought Oregonians together for 50 years, each year generating as much excitement, hope, and promise as the first year: Now, therefore, be it
	
 That Congress— (1)recognizes the Portland Trail Blazers for embarking upon their 50th season;
 (2)congratulates all players, administrators, and fans of the Portland Trail Blazers for half a century of dedication to the sport and franchise;
 (3)joins Oregonians and Blazers fans everywhere to celebrate Rip City’s 50th anniversary; and (4)directs the Clerk of the House to produce copies of this resolution for the Portland Trail Blazers team members, staff, and management.
			